Per Curiam,
A careful consideration of this record, aided by the able argument of the learned counsel for appellant, has not convinced any of us that the learned judge of the forty-fifth judicial district who specially presided at the hearing, etc., committed any error that requires either a reversal or' modification of the decree.
*361On the contrary, we are satisfied that his findings of fact were warranted by the pleadings and proofs and that there is no substantial error in any of his rulings or conclusions of law.
A detailed consideration of the specifications of error would necessarily lead us oyer a very considerable part of the ground covered by the learned trial judge, and end in consuming much time to no useful purpose. Aside from that, we are satisfied that neither of the questions involved requires extended comment.
On the facts found by the court below and the conclusions correctly drawn therefrom, we think the decree should not be disturbed.
Decree affirmed and appeal dismissed at appellants’ costs.